DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Sept. 10, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 1-13 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Gregory M. Lefkowitz on Sept. 15, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 16 and 24:

Claim 16 (Currently Amended) Method according to claim 14, wherein the peak-shaving can be disabled in said second mode.

Claim 24 (Currently Amended) Method according to claim 23, wherein at least one of said second and third states of charge is variable in function of at least one of:
- predicted energy consumption by said at least one local load; 
- predicted energy production by said at least one local energy source; 
- predicted prices for consumption from said external distribution network; 


Allowable Subject Matter
3.	Claims 14-26 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 14-26 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…said controller is adapted to define, based on a state of charge of said energy store: - a first state of charge corresponding to a predefined safety margin above an absolute minimum state of charge; - a second state of charge superior to said first state of charge and corresponding to a predefined threshold above which substantially no energy can be extracted from said external distribution network; - a third state of charge superior to said second state of charge and corresponding to a further predefined threshold below which substantially no energy can be transferred to said external distribution network; - a fourth state of charge corresponding to a further predefined safety margin below an absolute maximum state of charge; and wherein said controller is adapted to define: - a first mode of said energy system when said state of charge is between said second and third states of charge, in which energy is transferred to or from said energy store and no energy is exchanged with said external distribution network; - a second mode of said energy system when said state of charge is between said first and second states of charge or between said third and fourth states of charge, in which energy is transferred to or from said energy store for the purpose of at least one of peak-shaving and ramp-rate limitation, and in which energy is exchanged with the external distribution network so as to attempt to 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Richard Tan/
Primary Examiner, Art Unit 2849